Citation Nr: 0920247	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for a disorder of 
the lumbar spine, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received with 
which to reopen a service connection claim for a disorder of 
the ankles bilaterally (claimed as degenerative joint 
disease), and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2003 (pes planus), January 2004 
(back), April 2006 (hearing loss and tinnitus) and June 2007 
(ankle disorders) rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In May 2008, the Veteran and his spouse testified at a travel 
Board hearing held before the undersigned Veterans Law Judge 
(VLJ), a transcript of which has been associated with the 
claims folder.  The file contains statements from the Veteran 
and his representative dated in March and May 2008 (completed 
at the hearing) waiving agency of original jurisdiction (AOJ) 
consideration of all additional evidence added to the file 
subsequent to a Supplemental Statement of the Case issued in 
December 2007.  The hearing transcript reflects that the VLJ 
held the record open for 60 days following the hearing to 
allow for the submission of additional evidence.  
Subsequently, additional evidence was added to the file.  

The Board observes that the Veteran has raised several 
additional service connection claims which have not yet been 
addressed by the RO (some of which appear to have been 
previously denied and may require the presentation of new and 
material evidence in order to reopen them).  These additional 
claims consist of: a stomach disorder, a psychiatric disorder 
to include anxiety and depression and scarring of the ankle 
and back (raised in October 2007); a shoulder disorder and a 
gastrointestinal disorder (raised in December 2007) and post-
traumatic stress disorder (PTSD), and upper and lower 
peripheral neuropathy (raised in March 2008).  All of the 
claims are referred to RO for action and adjudication as 
appropriate.  

The claims file shows that the Veteran appears to claim 
service connection for a bilateral foot disorder, other than 
pes planus (for which he is already service-connected).  The 
Board does not have jurisdiction over any impairment of the 
feet other than his claim for an increased rating for 
bilateral pes planus.  The Board refers to the RO for 
appropriate action any claim of service connection for a 
bilateral foot disability, other than pes planus. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A final rating action issued in December 1982 confirmed 
and continued the denial of service connection for a low back 
disorder.

2.  Evidence added to the record since the December 1982 
rating decision when viewed by itself or in the context of 
the entire record, relates to a fact not previously 
established that is necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the service 
connection claim for a low back disorder.  

3.  The probative medical evidence does not show that any 
currently diagnosed low back disorder, to include 
degenerative disc disease and spinal stenosis, is 
etiologically related to the Veteran's honorable active 
service or any incident therein.

4.  A final rating action issued in January 2004 denied 
service connection for bilateral ankle disorders.

5.  Evidence added to the record since the January 2004 
rating decision when viewed by itself or in the context of 
the entire record, relates to a fact not previously 
established that is necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the service 
connection claim for bilateral ankle disorders.  

6.  The service treatment records are entirely negative for 
any documentation of an ankle injury or disorder in service 
and currently diagnosed ankle disorders, to include 
degenerative disc disease, are not etiologically related to 
the Veteran's honorable active service or any incident 
therein or secondarily related to service-connected pes 
planus.

7.  For the entirety of the appeal period extending from May 
2003, manifestations of the Veteran's service-connected 
bilateral pes planus most nearly comport with moderate 
disability.  


CONCLUSIONS OF LAW

1.  The December 1982 rating decision continuing the denial 
of service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(a), (d)(3) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2008).

2.  Evidence received since the final December 1982 rating 
determination denying entitlement to service connection for a 
low back disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
3.156(c), 20.1103 (2008).

3.  A low back disorder, to include degenerative disc disease 
of the lumbar spine and spinal stenosis, was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  The January 2004 rating decision denying service 
connection for bilateral ankle disorders is final.  38 
U.S.C.A. § 7105(a), (d)(3) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2008).

5.  Evidence received since the final January 2004 rating 
determination denying entitlement to service connection for 
bilateral ankle disorders is new and material and the claims 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. 3.156(c), 20.1103 (2008).

6.  Bilateral ankle disorders, to include degenerative joint 
disease, were not incurred or aggravated during military 
service and are not secondarily related to service-connected 
pes planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).

7.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral pes planus have not been met for any 
portion of the appeal period.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his applications to reopen 
all of the service connection claims on appeal in July 2003 
(low back) and March 2007 (ankle disorders) letters from VA.  
These letters informed the Veteran his service connection 
claims on appeal were previously denied in decisions which 
are final, and that in order for VA to reconsider his claims, 
he must submit "new and material evidence."  Specifically, he 
was advised that new evidence consists of evidence in 
existence that has been submitted to the VA for the first 
time.  Material evidence was explained as additional 
information that must relate to an unestablished fact 
necessary to substantiate your claim.  The letters further 
informed the Veteran that new and material evidence must 
raise a reasonable possibility of substantiating the claims.  
With regard to describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial, the letters advised the Veteran that VA 
needed evidence showing that the conditions previously denied 
existed from military service to the present time.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the applications to reopen 
the previously denied claims.  Kent, 20 Vet. App. at 10.  

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claims in 
letters dated in January 2006 and March 2007 (hearing loss 
and tinnitus) and April 2008 (all claims on appeal) wherein 
the Veteran was advised of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised that VA would 
assist him with obtaining relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.

In the April 2008 letter from VA the Veteran also received 
notification with regard to the five elements of a service-
connection claim, i.e., (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Following that notice, subsequent adjudication of 
the claims on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in May 2008.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.

With respect to the increased rating claim for pes planus, 
concerning the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the RO sent the Veteran a letter in May 
2008 which provided basic information concerning how VA 
determines a disability rating and provided the specific 
Diagnostic Code criteria relating to pes planus.  After this 
notice letter was issued, the claim was readjudicated in the 
May 2008 SSOC.  Accordingly, the notice requirements specific 
to the increased rating claim have been met.  

Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected in any way.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and medical 
opinions and records from the Social Security Administration.  
Statements and testimony from the Veteran are also on file.  
The Veteran elected to waive review of all additional 
evidence added to the record subsequent to the SSOC issued in 
December 2007.  

VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  
However, even so VA examinations addressing the Veteran's 
claimed low back and ankle disorders were furnished in 
November 2007, even prior to the Board's reopening of those 
claims herein, as was an examination evaluating the Veteran's 
service connected pes planus.  As will be addressed in the 
Remand, additional evidentiary development is required as to 
the service connection claims for hearing loss and tinnitus.  

In conjunction with the November 2007 examination, the 
Veteran has contended that it was inadequate for a variety of 
reasons.  As was asserted in statements from the Veteran 
dated in December 2007 and January 2008 and as discussed 
during the course of hearing testimony provided in May 2008, 
the Veteran maintains that the 2007 VA examination was 
inadequate because: (1) the examiner was unqualified 
apparently having told the Veteran that he had been in 
private practice as a gynecologist; (2) the examiner 
misrepresented the Veteran's medical history particularly 
pertaining to his back and orthopedic injuries; and (3) the 
examiner did not conduct a thorough examination of the spine 
and feet.  

A review of the examination report reflects that the November 
2007 VA examination was both comprehensive and adequate, 
addressing all of the critical matters raised in conjunction 
with the Veteran's claims.  A complete examination of the 
Veteran's back was recorded.  The examiner who conducted the 
VA examination of the feet, ankles and spine was identified 
as a primary care physician.  Those examination reports were 
extremely thorough, including reference to the Veteran's 
pertinent medical history and clinical records, a description 
of his symptomatology, a discussion of etiology (as 
appropriate) and an assessment of the current severity of the 
service-connected foot disorder to include X-ray studies; as 
such it is entirely immaterial that the examiner may formerly 
have specialized in gynecology in a past private practice.  
The Veteran alleges that the examiner "misrepresented" his 
medical history as reported in the examination reports, 
particularly an accident in 1981 and maintains that he should 
have been permitted access to the same medical records that 
the examiner had access to in conjunction with summarizing 
and ascertaining the Veteran's medical history.  In this 
regard, as referenced herein, the file clearly includes 
private medical evidence dated in 1981 and 1982 referencing a 
back injury occurring in 1981 and the history recorded 
contemporaneous with the incident is consistent with what the 
examiner reported; hence, there is no misrepresentation as to 
that matter.  Moreover, the Veteran's medical history as a 
whole as summarized by the VA examiner was based on the 
benefit of review of evidence and clinical records on file 
and in claims folders.  The examiner's recorded history with 
respect to the Veteran's post-service back injuries are 
consistent with the contemporaneous records which treated the 
Veteran for those injuries.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background and Legal Analysis

The Veteran maintains that service connection is warranted 
for disorders of the low back and ankles (claimed as 
secondary to pes planus).  However, the record contains prior 
final decisions denying these claims.  In order to reopen a 
claim which has been denied in a final decision, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108.  
For applications filed after August 29, 2001, as were the 
applications to reopen the claims addressed herein, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence of arthritis manifests to a degree of 
10 percent or more within one year of leaving service, such 
disability shall be granted service connection on a 
presumptive basis.  38 C.F.R. § 3.307, 3.309 (2008).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
implementing additional evidentiary requirements which must 
be satisfied before aggravation may be conceded.  The new 
provisions provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  71 Fed. Reg. 
52744-47 (Sept. 7, 2006); codified at 38 C.F.R. § 3.310(b).    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

        

A.  Lumbar Spine

The most recent final denial of the service connection claim 
for a low back disorder was in a rating action dated in 
December 1982.  Because the Veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In May 2003, the Veteran filed to reopen the claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  With these considerations, the Board has 
reviewed the record, with particular attention to the 
evidence received since the final December 1982.  

The evidence associated with the Veteran's file at the time 
that the December 1982 rating decision was issued included: 
STRs, an April 1981 VA examination report and private medical 
evidence.

The STRs include an entry dated in mid-August 1961 
documenting that the Veteran was hospitalized for complaints 
of back pain resulting from doing exercises.  Some limitation 
of motion was noted and straight leg raising test was 
positive on the right side.  Neurological examination and X-
ray films of the lumbar spine were normal.  Acute lumbosacral 
strain was diagnosed.  An entry dated in towards the end of 
September 1961 reflects that the Veteran made slow and steady 
progress with this condition and was discharged to duty in 
late September 1961.  The diagnosis was acute lumbosacral 
strain.  The June 1962 discharge examination reflects that 
clinical evaluation of the spine was normal. 

Also on file was an April 1981 VA examination report 
reflecting that the Veteran complained of backaches.  He gave 
a history of a back injury during service in 1962 resulting 
from falling down stairs.  Examination of the lumbar spine 
revealed full range of motion with slight discomfort.  X-ray 
films of the lumbar spine were normal and without evidence of 
any fracture or dislocation.   Lumbosacral strain was 
diagnosed.  

A document on file reflects that the Veteran sustained an 
industrial injury in his capacity as a truck driver, around 
early December 1981, diagnosed as thora-columbar 
sprain/strain (also documented in a February 1982 medical 
statement of Dr. D).  Additional information on file reflects 
that the injury occurred when he was loading freight and a 
roll weighing 300 pounds and reaching 7 feet in height hit 
the Veteran.  A medical statement of Dr. D. dated in February 
1982 indicated that the Veteran had injured his back while 
loading a truck, following which severe lumbosacral 
sprain/strain was diagnosed.   

The denial of service connection for a back disorder 
(initially denied in June 1981 rating action which was not 
appealed) was confirmed and continued in a December 1982 
rating action.  In denying the claim, the RO explained that 
the back condition treated during service was acute and 
transitory, resolving without residuals, and observed that 
the Veteran had sustained several intercurrent severe back 
injuries since service.  

The Veteran filed to reopen the service connection claim for 
a low back disorder in May 2003.  

Evidence added to the file subsequent to the final 1982 final 
rating action reflects that a herniated disc at L-5/S-1 was 
identified and that the Veteran underwent lumbar laminectomy 
of L4, L5 and S1 in July 1991.  Records reflect that in 1995 
the Veteran sustained a low back injury when 600 to 900 
pounds of table tops fell on top of him.  A private medical 
record dated in 1998 indicates that the Veteran reported 
undergoing 12 to 13 surgeries since that time.  Clinical 
records also document that in March 2000, the Veteran fell in 
a ditch and broke his neck.  In April 2002, he underwent 
lumbar surgery which included the placement of rods; at that 
time, the pre-operative diagnoses consisted of degenerative 
lumbar disc disease and radiculitis in the lower sacral area.  

A June 1997 neurological consultation shows that the Veteran 
reported a history of having low back problems in the early 
1990s and that he had had a laminectomy and fusion of the 
lumbar segments for persistent right sciatica.  During a 
December 1997 psychiatric consultation, the Veteran reported 
that he was quite well and functional until an accident that 
occurred in the trucking station approximately two years ago, 
which resulted in multiple skeletal damage.

A February 2004 statement from Dr. D.B. relates that the 
Veteran had a history of an injury to his lumbar spine while 
in the military as a Marine.  He reported that the Veteran 
underwent surgery in 1991 for a lumbar discectomy.

Also on file is a March 2004 medical statement of Dr. D. 
noting that the Veteran had suffered from a serious back 
injury in 1962 during service, which resulted in him being 
hospitalized for 6 weeks.  Dr. D. indicated that since that 
time, the Veteran had suffered from on-going spinal problems 
and had undergone surgery in 1991.  

In a September 2005 letter to the Veteran, Dr. D.L. noted 
that he had treated the Veteran since 1998 for a multitude of 
musculoskeletal pains, including the back.  He related that 
although he was aware that he had an injury in 1995, he was 
unaware that he had a significant injury while in the 
military in 1961 when he fell into an embankment and was 
hospitalized for 42 days.  He stated that unfortunately he 
did not have any records with respect to the fall and that 
the Veteran gave a history of having persistent pain in both 
the back and ankle since that time with treatment at VA.  He 
related that those symptoms have worsened over time and have 
been exacerbated by the injury in 1995.  He stated that the 
persistent symptoms have led to multiple surgeries in the 
past.  He volunteered to review medical information regarding 
his previous injury [in service].

The file contains a VA examination report dated in November 
2007 reflecting that the following conditions were diagnosed: 
low back post laminectomy syndrome and degenerative joint and 
disc disease of the lower back.  The examination report 
reflected that the claims folder and Veteran's medical 
records had been reviewed and contained an opinion to the 
effect that it was less likely as not that currently 
manifested back problems were related to a back injury 
treated in service in 1961.  The examiner reasoned that there 
was no chronicity of symptomatology of a back injury treated 
in service, observing that thereafter back problems were not 
treated until 20 years later.  The examiner also mentioned 
evidence of 2 significant back injuries occurring in 1981 and 
1995 and opined that the Veteran's currently manifested back 
problems were more likely related to those injuries.   

An April 2008 private CT scan of the lumbar spine revealed 
moderate spinal stenosis at L3-4 secondary to a disc bulge, 
facet osteoarthropathy and ligamentum flavum hypertrophy.  In 
mid-2008, the Veteran received L3-4 epidural steroid 
injections.  At that time his diagnosed conditions included: 
post lumbar laminectomy syndrome, degenerative disc disease 
of the lumbar spine, bilateral 
L3-4 radiculopathy and lumbago.  

In April 2008, R U-P, ARNP, CAP, CS wrote a statement in 
support of the Veteran.  She related that in 1962, the 
Veteran fell during maneuvers while stationed in Italy and 
that he was hospitalized for 42 days and was placed in 
traction for twenty-eight days.  She related that the Veteran 
suffered a severe back injury due to this service injury.

Added to the file was a May 2008 medical statement of Dr. G. 
indicating that the Veteran had been treated by Dr. G., a 
neurologist and an orthopedic surgeon since March 2008.  Dr. 
G. opined that it was more likely than not that the lumbar 
spine surgeries were directly related to the back injury 
which occurred in August 1961.  He reported that his opinion 
was stated within a reasonable degree of medical certainty.

The Veteran presented testimony at a travel Board hearing 
held in May 2008.  The Veteran stated that he injured his 
back in August 1961 during exercises while stationed in 
Naples Italy.  He stated that he was treated at a Naval 
Hospital and reported that X-ray films were taken.  He stated 
that after being hospitalized for about a month he returned 
to duty and experienced back pain.  The Veteran discussed 
post-service accidents occurring in 1981, 1996 and 2000. 

At the hearing the Veteran submitted additional evidence to 
include an incomplete copy of a 2001 order regarding a 
worker's compensation settlement regarding a back injury.  
The order noted that the Veteran had a pre-existing disease 
of the lumbar spine.


Analysis

	New and Material Evidence

With respect to the claim for a low back disorder, the Board 
concludes that new and material evidence has been received.  
Specifically, the evidence added to the file since the 1982 
rating decision includes: (1) evidence of currently diagnosed 
low back disabilities, as shown by the 2007 VA examination 
report, and (2) a medical opinion provided by Dr. G. (May 
2008) which suggests an etiological link between a low back 
injury sustained in service in 1961 and currently manifested 
low back problems, which is presumed credible for the limited 
purpose of reopening the claim.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  This evidence is new, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  For these reasons, the Board finds that the 
additional evidence received since the December 1982 final 
decision denying service connection for a low back disorder 
warrants a reopening of the claim, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) and the 
appeal is granted to this limited extent.  

	Service Connection

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to a low back disorder, it is necessary to consider whether 
the appellant would be prejudiced by the Board proceeding to 
a decision on the merits.  Since filing to reopen the claim 
in 2003, VA has repeatedly provided the Veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  Additionally, he has provided arguments 
statements and hearing testimony addressing his claim on the 
merits.  Given that the Veteran had adequate notice of the 
applicable regulations, the Board finds that he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Indisputably, the record contains medical evidence of 
currently diagnosed low back disorders including degenerative 
joint and disc disease of the lower back and spinal stenosis.  
As such, Hickson element (1) is satisfied.  

The remaining question is whether or not any currently 
manifested low back disorder was incurred during or as a 
result of the Veteran's active military service, 
presumptively or otherwise.

With respect to the second Hickson element, the pertinent 
STRs reflect that the Veteran was hospitalized for treatment 
of a low back injury from mid August 1961 until late 
September 1961.  Thereafter, the Veteran had no documented 
recurrence of any back problem in service and the June 1962 
separation examination report reflected that clinical 
evaluation of the spine was entirely normal.  In essence, 
this evidence indicates that the back problem treated in 
service was not chronic, but was acute and transitory, 
resolving with treatment.  This is supported by the 
diagnosis, acute lumbosacral strain, which was made in 1961.

Since the file contains no evidence establishing that 
arthritis of the low back was diagnosed during the Veteran's 
first post-service year, service connection on a presumptive 
basis is not warranted.

Post-service, the earliest indication of any back disorder 
was documented in 1981, nearly 20 years after the Veteran's 
discharge from service.  At that time, he had complaints of 
back pain without any limitation of low back motion or X-ray 
evidence of arthritis and lumbosacral strain was diagnosed.  
The file clearly documents numerous and serious post-service 
low back injuries occurring from 1981 forward including in 
1981, 1995 and 2000 (at minimum), resulting in numerous 
surgeries and chronic low back problems from 1981 forward.  

Turning to the third element, medical nexus, the record 
contains several opinions addressing the relationship between 
the Veteran's currently claimed low back disorder and his 
period of service.  The Court of Appeals for the Federal 
Circuit, which has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The most probative of these opinions was offered by a VA 
examiner in November 2007.  The examiner noted the Veteran's 
history as it pertained to his back.  He recorded that in 
1961, the Veteran, while on military maneuvers, slipped down 
an embankment and injured his lower back and that he returned 
to full duty in about 6 weeks following the injury.  It was 
also reported that the Veteran sustained a back injury in 
1981 while working as a truck driver.  He related that an 
object weighing about 300 pounds fell on him, injuring his 
lower back.  He also reported that he injured his back when 
600 pounds of table tops fell on him.  At that time, low back 
post laminectomy syndrome and degenerative joint and disc 
disease of the lower back were diagnosed  The examination 
report reflected that the claims folder and Veteran's medical 
records had been reviewed and contained an opinion to the 
effect that it was less likely as not that currently 
manifested back problems were related to a back injury 
treated in service in 1961, reasoning that no chronicity of 
the injury for 20 years following service was shown.  The 
physician noted 2 postservice back injuries, one in 1981 when 
300 pounds of rolling weight fell on him and one in 1995 when 
600 pounds of table tops fell on him.  He noted that his 
injury was of such a magnitude that the Veteran was unable to 
continue to work as a truck driver and that he had to retire 
for medical reasons.  He concluded that it was less likely as 
not that the current back pain he has is caused by or a 
result of the back injury he had in 1961 and more likely as 
not that it was caused by or a result of the serious injuries 
that he incurred while working in 1981 and 1995.  

The Board finds that the November 2007 opinion is considered 
highly probative as it was definitive, based upon a review of 
the Veteran's complete medical history and records, and 
supported by facts documented in the record.  Additionally, 
the examiner gave a complete rationale for his opinion.

In contrast, the file contains two medical opinions, one 
provided by Dr. D. in March 2004 and the second provided by 
Dr. G. in May 2008, both of which purport to link the 
Veteran's post-service back problems with the injury 
sustained in service in 1961.  However, both of these 
opinions are far less probative than the aforementioned VA 
opinion.  Among the factors for assessing the probative value 
of a medical opinion is the thoroughness and detail of the 
opinion and whether the opinion is based upon a complete 
accurate factual premise.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  These opinions do not appear to have been 
based on a comprehensive review of the Veteran's medical 
history and records (as the VA opinion was), did not account 
for the 20 year gap between the Veteran's discharge from 
service and his initial post service diagnosed back disorder, 
and did not account for all of the intercurrent injuries to 
the back which occurred after service, including ones 
documented in 1981 and 1995.  As such, the VA medical opinion 
is the far more probative, complete and persuasive opinion.

Moreover, the Board observes a February 1982 statement from 
the Veteran's physical therapist.  This report shows that the 
Veteran was referred to a physical therapist due to the 
injury he sustained in December 1981.  He noted that the 
Veteran sustained a back injury while in the military.  He 
noted that once an injury such as that occurs the Veteran 
would be subject to recurrences and that he could not abstain 
from a continual program of exercise.  The Board determines 
that this statement does not provide a probative positive 
nexus that his current back disability is related to service.  
In this regard, the evidence shows that all postservice back 
complaints has been linked to postservice accidents.  In 
connection with treatment for postservice accidents, the 
Veteran, himself, has linked his back problems to the 
injuries he sustained while working postservice, stating that 
he was fine and in good health prior to the postservice 
accident.  Additionally, when this statement is weighed 
against the 2007 VA opinion it fails to provide the level of 
reasons of basis noted in the 2007 VA opinion.  As such, the 
February 1982 statement lacks any significant probative 
value.

Other statements of record in 2004 and 2008 are mere 
recitations of the Veteran's report of sustaining a back 
injury in service and relating such injury to his current 
back disorder.  Reports such as these cannot be considered 
probative evidence of a medical nexus of the Veteran's 
current back disability to service.  In this regard, although 
the Veteran suffered a back injury in service, his service 
medical records show that the resultant lumbar strain was 
deemed to be acute.  This is substantiated by the fact that 
the remainder of the service treatment records, as well as 
the Veteran's 1962 discharge examination report is negative 
for any complaints or findings referable to the back.  
Moreover, as noted above, there is no indication in any of 
the statements that the Veteran's complete medical history, 
including numerous postservice injuries was taken into 
consideration when these individuals made their report.  This 
includes injuries sustained to the back in 1981, 1995 and 
2000.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Hickson element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

In this case, the Veteran has provided a history of chronic 
back problems since the back injury treated in service in 
1961.  In this regard, both the normal medical findings at 
the time of the Veteran's separation from service and the 
absence of any medical records documenting complaints, 
diagnosis or treatment of low back problems for about a 20 
year period after the reported injury treated in 1961 
indicates otherwise and constitutes probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Additionally, medical reports from the 1990's fail to show 
that the Veteran gave a history of having back pain since a 
1961 service injury.  In this regard, a June 1997 report 
shows that the Veteran reported that his present illness 
began in August 1995 when he apparently was injured in a 
trucking accident in which about 600 pounds of table tops 
slid off the rack and fell on him.  This is the same history 
the VA examiner recorded in 2007 and upon which his opinion 
was based.  The Board finds that this history of the 
Veteran's postservice back injury to be credible as it was 
made in relationship to treatment.  Moreover, that same 
history is found in multiple other private treatment reports 
of record from 1990's to 2003.

A December 1997 report records that the Veteran stated that 
he was doing quite well and that he was functional until an 
accident that occurred in the trucking station approximately 
two years prior.  He related that such accident resulted in 
multiple skeletal damage.  In another June 1997 report, the 
Veteran gave a history of low back problems in the 1990's.  
When treated in July 2003 on an outpatient basis, the Veteran 
stated that he was in good health prior to 1995, when he was 
injured when table tops fell on him.  Also, when treated in 
February 1982, the Veteran complained of back pain.  He 
related his back pain to an injury which occurred on December 
2, 1981.  He noted that a rolling weight of 300 pounds fell 
on him.

The evidence as a whole, including the November 2007 VA 
opinion, tend to show that the Veteran had chronic problems 
with his back as a result of postservice back injuries.  In 
this regard, treatment reports from 1982 reveals that the 
Veteran relates his back problems to injury he sustained at 
work in December 1981.  He has also submitted statements from 
his doctor to his attorney to this effect.  Also records from 
the 1990's all relate the Veteran's back complaints to the 
injury he had in 1995.

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested low back disorder 
as a result of a service-related injury.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning do not constitute 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed low back disorder is related to service, Hickson 
element (3), medical nexus, is not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for a low back 
disorder.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.

	B.  Left and Right Ankle Disorders

Service connection claims for left and right ankle disorders 
was denied in a January 2004 rating action.  Because the 
Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104(a).  In December 2006, the Veteran 
filed to reopen the claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  With 
these considerations, the Board has reviewed the record, with 
particular attention to the evidence received since the final 
January 2004 decision.  

The evidence associated with the Veteran's file at the time 
that the January 2004 rating decision was issued included the 
Veteran's STRs which were entirely negative for any 
complaints, injury, treatment or diagnosis relating to the 
ankles.  The June 1962 discharge examination reflected that 
clinical evaluation of the lower extremities was normal.  

Service connection for pes planus was granted in a June 1981 
rating action.  

VA records reflect that in October 2002, the Veteran 
complained of swelling in the left foot and ankle and 
reported that tarsal tunnel syndrome had been diagnosed.  The 
Veteran gave a 2-year history of left ankle swelling and 
reported sustaining an injury at that time.  An impression of 
traumatic arthritis was made.

On file is a March 2003 medical statement of Dr. B, noting 
that the Veteran initially complained of left ankle problems 
in August 1996 following an injury and was treated from that 
time forward for left foot and ankle problems.  A June 2003 
medical statement of Dr. B. indicated that he had been 
treating the Veteran for left foot problems assessed as 
tarsal tunnel and plantar fasciitis.  The Veteran underwent 
left tarsal tunnel release surgery in August 2003.

A VA examination report dated in October 2003 indicated that 
X-ray films of the feet had revealed pes planus and 
degenerative joint disease of the ankles.  Pes planus and 
residuals of old surgeries of the feet were diagnosed.  

In a January 2004 rating action, the RO denied service 
connection for bilateral ankle disorders, reasoning that no 
ankle disorder was shown in service (or within the first 
post-service year) and that no ankle disorder diagnosed post-
service was shown to be etiologically related to service or 
any service-connected disorder.  The Veteran was advised of 
that decision in correspondence from VA issued to him in 
January 2004 and he did not appeal it.  

The Veteran filed to reopen service connection claims for 
bilateral ankle disorders in December 2006.  Evidence added 
to the file subsequent to the 2004 rating action includes a 
September 2005 medical statement of Dr. L.  The doctor noted 
that he had treated the Veteran for conditions including 
ankle pain since 1998 and was aware that the Veteran had 
injured his ankle in 1995, but was not aware that it was 
injured during service in 1961.  The doctor stated that he 
did not have any of the Veteran's STRs related to the fall, 
but indicated that the Veteran gave a history of persistent 
ankle pain since service, with symptoms worsening over time 
and exacerbated by the 1995 injury.  

Also added to the record was a medical statement of Dr. B. 
dated in September 2005.  In his statement, he related that 
per the Veteran's history the Veteran had an injury to the 
[right] ankle in service and he opined that the service 
injury in 1961 was the onset of the ankle pain.  

In March 2007, the Veteran was seen by VA for treatment of 
painful feet.  The Veteran reported sustaining a service-
related injury of the feet, causing him to be hospitalized 
for 46 days.  The Veteran's foot conditions were described as 
bilateral bunions, hammertoes, hallux valgus and plantar 
fascitis.  The VA medical specialist indicated that based on 
the Veteran's reported history, it was as likely as not that 
his foot pain could be caused by a service-related injury.

The file contains a VA examination report dated in November 
2007 reflecting that degenerative joint disease of the right 
and left ankles was diagnosed.  The examination report 
contained an opinion to the effect that it was less likely 
than not that currently manifested ankle disorders were 
either related to service or to service-connected pes planus.  
The examiner explained that there was no indication of 
continuity and chronicity of ankle problems since service and 
implicated that the Veteran's 30-year post-service history as 
a truck driver as factor causing his ankle problems, which 
were first documented many years after service.  

The Veteran presented testimony at a travel Board hearing 
held in May 2008.  He stated that during service he 
experienced ankle swelling and after service experienced 
ankle swelling when he was employed as a truckdriver.  

Analysis

	New and Material Evidence

With respect to the claims for bilateral ankle disorders, the 
Board concludes that new and material evidence has been 
received.  Specifically, the evidence added to the file since 
the January 2004 rating decision includes: (1) evidence of 
currently diagnosed ankle disorders, as shown by the 2007 VA 
examination report, and (2) medical statements provided by 
Dr. B. and Dr. L. in September 2005 which collectively 
suggest a possible etiological link between service and 
currently manifested bilateral ankle problems, which is 
presumed credible for the limited purpose of reopening the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This evidence, received since the final January 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claims.  For these reasons, the Board 
finds that the additional evidence received since the January 
2004 decision denying service connection for bilateral ankle 
disorders warrants a reopening of the claim, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
and the appeal is granted to this limited extent.  

	Service Connection

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claims of entitlement 
to bilateral ankle disorders, it is necessary to consider 
whether the appellant would be prejudiced by the Board 
proceeding to a decision on the merits.  In this case, as 
early as July 2003 and numerous times thereafter VA provided 
the Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, he 
provided arguments, statements and hearing testimony 
addressing his claim on the merits.  Given that the Veteran 
had adequate notice of the applicable regulations, the Board 
finds that the Veteran would not be prejudiced by the Board's 
review of the merits of the claim at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Indisputably, the record contains medical evidence of 
currently diagnosed ankle disorders including degenerative 
joint disease.  As such, Hickson element (1) is satisfied.  

The remaining question is whether or not any currently 
manifested ankle disorders were incurred in or aggravated by 
the Veteran's active military service, presumptively or 
otherwise, or are secondarily related to service-connected 
pes planus.

With respect to the second Hickson element, in this case, 
there is no probative evidence that any ankle disability or 
injury was sustained during service, and no clinical 
abnormality of the ankles was shown by the 1962 separation 
examination report.  The first indication of any ankle 
problems was dated to 1996 when medical records document that 
the Veteran sustained a post service ankle injury, more than 
30 years after his discharge from service.  It was not until 
after the Veteran filed a service connection claim for ankle 
disorders in 2004 that he even began giving a history of any 
ankle injury in service.  Because the STRs and medical 
records are negative for any ankle problems in service or for 
decades thereafter, and since the record as a whole clearly 
demonstrates that the Veteran never mentioned an alleged in-
service ankle injury until more than 40 years after his 
discharge from service and only then not until after he filed 
a claim of entitlement to monetary benefits from VA, the 
Board finds his uncorroborated statements regarding the 
incurrence of an in-service ankle injury to be entirely 
lacking credibility.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [personal interest may affect the credibility 
of testimony].  Hence, the Board concludes that there has 
been no clinical or credible lay evidence presented 
establishing the incurrence of any ankle injury in service.  

Turning to Hickson, element (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability, the Board finds that the most probative evidence 
on file as to this element consists of the opinion of the VA 
examiner (2007) to the effect that there was no indication of 
continuity and chronicity of ankle problems since service and 
implicating the Veteran's 30-year post-service history as a 
truck driver as factor causing his ankle problems, which were 
first documented many years after service.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file and 
clinical evaluation of the Veteran, and was supported by a 
logical and factually based rationale.  Accordingly, the 
opinion is found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In contrast, the file contains medical opinions of Dr. B. and 
Dr. L. offered in September 2005, and a March 2007 VA 
opinion, all to the effect that an ankle injury sustained in 
1961 (per the Veteran's reported history) was or may have 
been the cause of the Veteran's subsequent post-service ankle 
problems.  These opinions are of essentially no probative 
value as they were all based on an inaccurate factual 
premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Board has already assessed the credibility of the 
Veteran's reported in-service ankle injury and has found it 
entirely lacking.  Moreover, it appears that neither Dr. L. 
nor Dr. B. reviewed the Veteran's STRs, and likewise did not 
account for the fact that the condition was not documented 
therein or initially until decades after the Veteran was 
discharged from service and only then because the Veteran 
sustained a post-service injury.  The Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  
However, here the history provided by the Veteran as to the 
incurrence of an ankle injury in service is unsupported by 
any corroborating, objective or clinical evidence and has 
been otherwise deemed non-credible.  As such, the VA 2007 
medical opinion is the far more probative, complete and 
persuasive opinion.

The Veteran reports chronicity of ankle symptomatology since 
an injury reportedly sustained in service.  However, the 
Board has already rejected the Veteran's reports of an in-
service ankle disorder as lacking credibility.  Moreover, 
post service it was not until 1996, more than 30 years after 
his discharge that any ankle problems are noted in the record 
and only then as a result of a post-service injury.  
Accordingly, chronicity and continuity of ankle disorders 
since service is not established.  38 C.F.R. § 3.303(b) 
(2008).

The Veteran's has also asserted that bilateral ankle 
disorders were sustained secondary to service-connected pes 
planus.  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In this case, the Board finds that the most probative 
evidence on file and only evidence on file addressing this 
specific contention is the opinion of the VA examiner (2007) 
to the effect that the Veteran's ankle problems were not 
caused by or the related to service-connected pes planus.  
The examiner noted that the problems were more likely related 
to his long-time employment as a truck driver.  This opinion 
is considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file and 
clinical evaluation of the Veteran, and was supported by a 
logical rationale.  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board does not question the Veteran's sincerity in his 
belief that he has currently manifested bilateral ankle 
disorders which are related to either a service-related 
injury or service-connected pes planus.  However, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, mere 
contentions, statements and testimony of the Veteran, no 
matter how well meaning, without supporting probative medical 
evidence that would etiologically relate the currently 
claimed ankle disorders with events or incidents which 
occurred in or are related to service or to a service-
connected condition, are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, as explained herein, the 
weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed ankle disorders 
are either etiologically related to service or to a service-
connected disorder and as such, Hickson and Wallin element 
(3), medical nexus, is not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for bilateral ankle disorders.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	C.  Increased Evaluation - Pes Planus

The Veteran contends that his service-connected pes planus 
warrants an evaluation in excess of 10 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Where a Veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the Veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

Service connection for bilateral pes planus was granted in a 
June 1981 rating action at which time a non-compensable 
evaluation was assigned effective from January 1981.  The 
grant was based in part on STRs which reflected that the 
Veteran was treated with arch supports for pes planus in July 
1960.  There was no further mention of this condition in the 
STRs and there was no clinical abnormality of the feet noted 
on the June 1962 separation examination report.  

The Veteran filed an increased rating claim for pes planus in 
May 2003.  

The file contains a private medical statement of Dr. B. dated 
in June 2003 indicating that he was treating the Veteran for 
left foot problems diagnosed as tarsal tunnel and plantar 
fasciitis.  The Veteran underwent left tarsal tunnel release 
surgery in August 2003. 

A VA examination of the feet was conducted in October 2003.  
The Veteran complained of flat feet and painful arches.  
Bilateral and painful fair range of motion and fair to poor 
muscle power were reported.  The Veteran was unable to stand 
on his toes to measure stability.  The Veteran demonstrated 
fair supination gait and pain on pronation gait.  Achilles 
and patellar reflexes were within normal limits.  The right 
foot had good vibratory sensation and the left foot had poor 
vibratory sensation.  Surgical scarring of the toes and left 
ankle were present.  X-ray films revealed evidence of pes 
planus, degenerative joint disease of the ankles and 
bilateral plantar calcaneal spurs.  Pes planus and old 
surgeries of the feet were diagnosed.  

By rating action of December 2003, a 10 percent evaluation 
for pes planus was assigned effective from May 2003.

The Veteran underwent a private evaluation of the feet in 
November 2006 complaining of bilateral and symmetrical 
complaints of pain relating to the forefoot, the plantar 
region of the hindfoot and each Achilles tendon near its 
calcaneal insertion.  On evaluation, Dr. M. assessed 
bilateral gastrocnemius equinus, proximal plantar fasciitis 
and hallux limitus with 1st metatarsophalangeal joint 
osteoarthritis.  The doctor commented that these conditions 
were aggravated by weightbearing activity.  

A VA examination of the feet was conducted in November 2007.  
The examiner reviewed the claims file and summarized the 
history of the pes planus.  The course since onset was 
described as stable and it was noted that the Veteran was 
receiving steroid injections to the plantar fascia of both 
feet with fair response to treatment.  A history of 
bunionectomies of both feet in 1989 was noted.  There was no 
history of trauma to the feet and no history of a foot 
related neoplasm.  The right and left feet demonstrated pain, 
fatigability and lack of endurance with standing and walking.  
Pain of the plantar fascia and heel of the feet was noted.  
There was no swelling, heat, stiffness, weakness or redness 
of the feet bilaterally.  There were no flare-ups.  The 
Veteran indicated he could not stand for more than a few 
minutes and could not walk more than a few yards secondary to 
back and foot pain.  He used arch supports in both shoes 
(with fair efficacy) and a cane.  

Clinical examination of the left foot illustrated objective 
evidence of painful motion and tenderness.  There was no 
objective evidence of swelling, instability, weakness, or 
abnormal weight bearing.  There was no evidence of malunion 
or nonunion of the tarsal or metatarsal bones and no skin or 
vascular foot abnormality was noted.  Achilles alignment was 
normal for weight bearing and non weight bearing.  There was 
no forefoot malalignment or midfoot malalignment.  There was 
no pronation.  There was an arch present on non-weight 
bearing, but no arch present on weight bearing.  There was no 
pain on manipulation.  Left heel valgus of 5 degrees was 
reported with weight bearing line over the great toe.  There 
was no varus or valgus angulation of the os calcis.  There 
was no muscle atrophy of the foot.

The right foot showed objective evidence of painful motion 
and tenderness with compression.  There was no evidence of 
swelling, instability weakness or abnormal weight bearing.  
There was no skin or vascular foot abnormality or malunion or 
nonunion of the tarsal or metatarsal bones.  There was normal 
Achilles alignment for weight bearing and non-weight bearing.  
There was no forefoot malalignment or midfoot malalignment.  
There was no pronation.  There was an arch present on non-
weight bearing, but no arch present on weight bearing.  There 
was no pain on manipulation.  Right heel valgus of 5 degrees 
was reported.  There was no muscle atrophy of the foot.  
November 2007 X-ray films of the feet showed a calcaneal 
spurs, congenital anomalies and slight pes planus 
bilaterally.  Pes planus was diagnosed.  This was noted to 
have a moderate effect on chores and exercise.

The Veteran underwent a private evaluation of the feet in 
June 2008.  Physical examination revealed that he walked with 
an awkward flat-footed slow gait and used a cane in the right 
hand (due to back problems).  Examination of the feet 
revealed moderate bilateral pes planus with heel valgus and 
bony osteophyte formation at the MTP (metatarsophalangeal) 
joints bilaterally with hypersensitivity of the dorsal 
hallical nerve bilaterally and limited range of motion.  
Point tenderness over the plantar fascia bilaterally was also 
documented.  Clinical assessments of: pes planus (being 
treated with orthotics and athletic supportive shoes); 
bilateral forefoot plantar peripheral neuropathy and 
bilateral great toe MTP degenerative joint disease with 
dorsal hallical nerve compression were made.  

The Veteran also provided testimony at a May 2008 Board 
hearing.  The Veteran explained that he was treated at VA and 
was provided with supports for his shoes.  The Veteran 
explained that he experienced some pain and swelling of the 
feet with spasms and calluses on the balls of the feet.  His 
spouse testified that he had limitations due to his foot 
problems causing her to do all of the chores.  

The Veteran's bilateral pes planus is assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5276, for the entirety of 
the appeal period, extending from May 2, 2003.  Under 
Diagnostic Code 5276 for acquired flatfoot, a 10 percent 
evaluation is awarded for unilateral or bilateral disability 
that is moderate, characterized by weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet.  The next 
highest rating for bilateral pes planus is 30 percent, which 
is assigned for severe disability, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is in order for bilateral pes planus that 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a.

The Board has reviewed the competent evidence of record and 
finds no support for assigning an evaluation in excess of 10 
percent for the Veteran's pes planus for any portion of the 
appeal period.  In order to meet the criteria warranting a 30 
percent disability rating for pes planus, the Veteran must 
exhibit "severe" symptoms thereof characterized objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  There has 
been no evidence of marked deformity on pronation or 
abduction.  Pain on manipulation was specifically not shown 
on VA evaluation of 2007.  Swelling and calluses have not 
been demonstrated upon any evaluation conducted between 2003 
and 2008.  In essence, none of the specific manifestations 
which support the assignment of a 30 percent evaluation have 
been documented during the appeal period and the Board finds 
it significant that the evidence of pes planus shown upon VA 
X-ray films taken in November 2007 was assessed as slight and 
the overall symptomatology of pes planus upon private 
evaluation conducted in 2008 was assessed as moderate.  In 
view of all the evidence of record, including the Veteran's 
complaints and the clinical findings, for the reasons 
described above there is no basis for assigning an evaluation 
in excess of 10 percent.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
Diagnostic Code 5276, acquired flatfoot, does not evaluate 
the Veteran's foot disability with respect to range of 
motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Additionally, the rating criteria 
under Diagnostic Code 5276 specifically contemplate pain on 
manipulation and use.

In this case the totality of evidence dated during the appeal 
period, reflects that the Veteran's symptoms of service-
connected pes planus have been consistent with the criteria 
described for the assignment of a 10 percent evaluation. The 
Board concludes that the criteria for a rating in excess of 
10 percent have not been met at any time during the course of 
the appeal period.  See 38 C.F.R. § 4.84a (2007); Hart, 21 
Vet. App. at 509-510.  The Board finds that the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating.  Consequently, the benefit-of-the- doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a low back disorder is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral ankle 
disorders is reopened, and to this extent only, the appeal is 
granted.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus is denied for the entirety of the appeal period.


REMAND

With respect to the remaining issues of entitlement to 
service connection for hearing loss and tinnitus, the Board 
believes that additional evidentiary development is 
warranted. 

The Veteran maintains that service connection is warranted 
for hearing loss and tinnitus associated with acoustic trauma 
reportedly sustained in service as a result of heavy 
artillery and cannon fire.  The Veteran's 1962 separation 
examination report revealed normal hearing bilaterally, 
without evidence of any hearing deficit.  

Post-service the Veteran was first seen for symptoms of 
hearing loss and tinnitus in November and December 2005 and 
both condition were diagnosed at that time.

A private audio evaluation conducted by Dr. F. in November 
2006 reflects that the Veteran reported experiencing tinnitus 
since the 1960's and gradual hearing loss.  Moderate 
sensorineural bilaterally was diagnosed.  

A VA audio examination was conducted in November 2007.  The 
claims folder was not available for review.  The Veteran 
complained of a 20 year history of tinnitus and a 10 year 
history of hearing loss.  Audiological and word recognition 
testing were reported to have been unreliable and accordingly 
no diagnoses were made and no opinion as to etiology was 
offered.   

The Board finds the Veteran's report of being exposed to 
acoustic trauma in service (i.e. firing weapons, exposure to 
gunfire) to be credible.  Given the foregoing, the Veteran 
should be scheduled for another VA audio examination to 
include obtaining accurate hearing acuity and speech 
recognition data and opinion regarding whether it is at least 
as likely as not that his hearing loss and tinnitus are 
related to service, including acoustic trauma sustained in 
service.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA 
audiology examination to determine the 
presence, onset and etiology of any 
hearing loss and tinnitus.  His claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The appropriate pure 
tone thresholds at 500 Hz to 4000 Hz, and 
speech recognition scores for each ear 
should be reported.  The VA examiner 
should ask the Veteran to provide a full 
history of noise exposure during and 
after service.

The examiner should render a clear 
medical nexus opinion as to whether the 
Veteran has hearing loss and/or tinnitus 
which is due to noise exposure in service 
or is otherwise attributable to his 
period of service.  That is, the examiner 
should render a clear medical opinion as 
to whether it is at least as likely as 
not (i.e., is there a 50 percent or 
greater likelihood) that hearing loss and 
tinnitus (to the extent currently 
manifested) resulted from exposure to 
loud noises in service or had its onset 
within one year after service.  If this 
cannot be determined without resort to 
speculation, please state so.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the hearing loss and 
tinnitus claims.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


